   Case 19-13765-JDW       Doc 8 Filed 09/18/19 Entered 09/18/19 16:01:03            Desc Clk Ntc
                                of Presumed Abuse Page 1 of 1
                                                                                    CM/ECF clkntcab
                                                                                     (Rev. 12/21/16)

                          UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF MISSISSIPPI

In Re: Sherrice Y Ford                           )                Case No.: 19−13765−JDW
       Debtor(s)                                 )                Chapter: 7
                                                 )                Judge: Jason D. Woodard
                                                 )
                                                 )


        CLERK'S NOTICE OF PRESUMED ABUSE UNDER 11 U.S.C. §707(B)(2)
       Insufficient information was filed with the petition in the above−captioned case to permit
the clerk to make a determination concerning the presumption of abuse at the time of filing.
Additional information subsequently filed by the debtor(s) indicates that a presumption of abuse
has arisen under 11 U.S.C. §707(b)(2).
     The trustee, creditors or appropriate parties in interest, may have the right to file a motion to
dismiss the case under 11 U.S.C. §707(b)(2) of the Bankruptcy Code. Pursuant to 11 U.S.C.
§707(b)(2)(B), the debtor(s) may rebut the presumption by showing special circumstances.
DATE OF ISSUANCE: 9/18/19
                                                     Shallanda J. Clay
                                                     Clerk, U.S. Bankruptcy Court
                                                     BY: LJB
                                                         Deputy Clerk
